Exhibit 24.1 Power of Attorney I, Donald A. Juckett, hereby appoint Michael R. McElwrath and Bruce N. Huff, or either of them, as my attorney-in-fact, each with the power of substitution, in any and all capacities, to sign on my behalf and to file with the Securities and Exchange Commission, the Annual Report on Form 10-K of Far East Energy Corporation (the "Company") for its fiscal year ended December 31, 2010, and any amendments to such filings that such attorney-in-fact may deem appropriate or necessary.I further grant unto such attorneys and each of them full power and authority to perform each and every act necessary to be done in order to accomplish the foregoing as fully as I might do and I hereby ratify and confirm all that each of said attorneys-in-fact, or his or her substitute or substitutes, may do or cause to be done by virtue hereof. By: /s/ Donald A. Juckett Name: Donald A. Juckett Title: Chairman of the Board Power of Attorney I, Thomas E. Williams, hereby appoint Michael R. McElwrath and Bruce N. Huff, or either of them, as my attorney-in-fact, each with the power of substitution, in any and all capacities, to sign on my behalf and to file with the Securities and Exchange Commission, the Annual Report on Form 10-K of Far East Energy Corporation (the "Company") for its fiscal year ended December 31, 2010, and any amendments to such filings that such attorney-in-fact may deem appropriate or necessary.I further grant unto such attorneys and each of them full power and authority to perform each and every act necessary to be done in order to accomplish the foregoing as fully as I might do and I hereby ratify and confirm all that each of said attorneys-in-fact, or his or her substitute or substitutes, may do or cause to be done by virtue hereof. By: /s/ Thomas E. Williams Name: Thomas E. Williams Title: Board of Directors Power of Attorney I, William A. Anderson, hereby appoint Michael R. McElwrath and Bruce N. Huff, or either of them, as my attorney-in-fact, each with the power of substitution, in any and all capacities, to sign on my behalf and to file with the Securities and Exchange Commission, the Annual Report on Form 10-K of Far East Energy Corporation (the "Company") for its fiscal year ended December 31, 2010, and any amendments to such filings that such attorney-in-fact may deem appropriate or necessary.I further grant unto such attorneys and each of them full power and authority to perform each and every act necessary to be done in order to accomplish the foregoing as fully as I might do and I hereby ratify and confirm all that each of said attorneys-in-fact, or his or her substitute or substitutes, may do or cause to be done by virtue hereof. By: /s/ William A. Anderson Name: William A. Anderson Title: Board of Directors Power of Attorney I, C. P. Chiang, hereby appoint Michael R. McElwrath and Bruce N. Huff, or either of them, as my attorney-in-fact, each with the power of substitution, in any and all capacities, to sign on my behalf and to file with the Securities and Exchange Commission, the Annual Report on Form 10-K of Far East Energy Corporation (the "Company") for its fiscal year ended December 31, 2010, and any amendments to such filings that such attorney-in-fact may deem appropriate or necessary.I further grant unto such attorneys and each of them full power and authority to perform each and every act necessary to be done in order to accomplish the foregoing as fully as I might do and I hereby ratify and confirm all that each of said attorneys-in-fact, or his or her substitute or substitutes, may do or cause to be done by virtue hereof. By: /s/ C. P. Chiang Name: C. P. Chiang Title: Board of Directors Power of Attorney I, John C. Mihm, hereby appoint Michael R. McElwrath and Bruce N. Huff, or either of them, as my attorney-in-fact, each with the power of substitution, in any and all capacities, to sign on my behalf and to file with the Securities and Exchange Commission, the Annual Report on Form 10-K of Far East Energy Corporation (the "Company") for its fiscal year ended December 31, 2010, and any amendments to such filings that such attorney-in-fact may deem appropriate or necessary.I further grant unto such attorneys and each of them full power and authority to perform each and every act necessary to be done in order to accomplish the foregoing as fully as I might do and I hereby ratify and confirm all that each of said attorneys-in-fact, or his or her substitute or substitutes, may do or cause to be done by virtue hereof. By: /s/ John C. Mihm Name: John C. Mihm Title: Board of Directors Power of Attorney I, Lucian L. Morrison, hereby appoint Michael R. McElwrath and Bruce N. Huff, or either of them, as my attorney-in-fact, each with the power of substitution, in any and all capacities, to sign on my behalf and to file with the Securities and Exchange Commission, the Annual Report on Form 10-K of Far East Energy Corporation (the "Company") for its fiscal year ended December 31, 2010, and any amendments to such filings that such attorney-in-fact may deem appropriate or necessary.I further grant unto such attorneys and each of them full power and authority to perform each and every act necessary to be done in order to accomplish the foregoing as fully as I might do and I hereby ratify and confirm all that each of said attorneys-in-fact, or his or her substitute or substitutes, may do or cause to be done by virtue hereof. By: /s/ Lucian L. Morrison Name: Lucian L. Morrison Title: Board of Directors
